McFarland, J".,
delivered the opinion of the court.
The bill charges that the defendant Taylor, had an execution. from this court against the complainant Beard; that he, Beard, paid the money to Taylor under a promise of Taylor’s to refund the money in the event a supersedeas from the supreme court of the United States should come, and he receive notice by a given day; that the supersedeas did come, but Taylor refused to return the money, but has been speculating and loaning it, etc. The bill makes other allegations as to subsequent dispositions of the money.
We think the'demurrer should have been sustained. If Taylor collected the money under execution it was his duty at once to pay it over according to law, and if he made *427the contract alleged, it cannot - be enforced because it is contrary to law and public policy.
Reverse the decree and dismiss the bill.